DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 27 September 2018.  Claims 1-20 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
A method for implementing training of a machine learning model in a processing system, said training requiring optimization of an objective function             
                f
                
                    
                        X
                        w
                    
                
                +
                 
                
                    
                        ∑
                        
                            j
                            =
                            1
                        
                        
                            m
                        
                    
                    
                        g
                        (
                        w
                        j
                        )
                    
                
            
         of a length-m model vector w and an n-by-m matrix X of training data where f and g are convex functions and f is smooth, the method comprising: 
providing a core module for effecting a generic optimization process in the processing system; 
in response to a selective input, defining a set of derivative modules, for effecting computation of first and second derivatives of selected functions f and g in the processing system, to be used with the core module in said training; and 
in the processing system, performing said generic optimization process effected by the core module using derivative computations effected by said derivative modules; 
wherein said generic optimization process comprises an outer iterative loop which computes, for a dual vector v = Xw, a transformed vector y comprising a function of vectors of f(v), performs a plurality of iterations of an inner loop of stochastic coordinate descent to update the model vector w and transformed vector y by respective update amounts dependent on first and second derivatives of f(v) and g(wj), and updates the dual vector v in dependence on the updated transformed vector y.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1-6 is/are drawn to methods (i.e., a process), claims 7-13 is/are drawn to a computer readable medium (i.e., a machine/manufacture), and claims 14-20 is/are drawn to a processing system (i.e., a machine/manufacture).  As such, claims 1-20 is/are drawn to one of the statutory categories of invention.

Independent claims 7, and 14 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of providing a core module for effecting a generic optimization process; in response to a selective input, defining a set of derivative modules, for effecting computation of first and second derivatives of selected functions f and g, to be used with the core module in said training; and performing said generic optimization process effected by the core module using derivative computations effected by said derivative modules; wherein said generic optimization process comprises an outer iterative loop which computes, for a dual v = Xw, a transformed vector y comprising a function of vectors of first and second derivatives of f(v), performs a plurality of iterations of an inner loop of stochastic coordinate descent to update the model vector w and transformed vector y by respective update amounts dependent on first and second derivatives of f(v) and g(wj), and updates the dual vector v in dependence on the updated transformed vector y.
This judicial exception is similar to abstract ideas related to mathematical concepts such as mathematical relationships, formulas or equations, or calculations and as well is related to mental processes such as concepts performed in the human mind.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or processing system including a local registry or memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks,” written description paragraph [43] recites “components of computer 70 may include processing apparatus such as one or more processors represented by processing unit 71, a system memory 72, and a bus 73 that couples various system components including system memory 72 to processing unit,” written description paragraph [44] recites “Bus 73 represents one or more of any of several types of bus structures, including a memory bus or memory controller, a peripheral bus, an accelerated graphics port, and a processor or local bus using any of a variety of bus architectures,” written description paragraph [93] recites “…exemplary system for implementing the overall system or portions thereof provided herein might include a general purpose computing device in the form of a computer, including a processing unit, a system memory, and a system bus that couples various system components including the system memory to the processing unit. The system memory may include read only memory (ROM) and random access memory (RAM),” and written description paragraph [47] recites “Computer 70 may also communicate with: one or more external devices 79 such as a keyboard, a pointing device, a display 80, etc.; one or more devices that enable a user to interact with computer 70; and/or any devices (e.g., network card, modem, etc.) that enable computer 70 to communicate with one or more other computing devices.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well 
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).


Dependent claims 2-6,  8-13, and 15-20 do not add more to the abstract idea of independent Claims 1, 7, and 14 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 101, Computer Storage Media
Claims 7-13 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter. Independent claim 7 references “A computer program product for training a machine learning model in a processing system….said computer program product comprising a computer readable storage medium having program instructions, executable by the processing system, embodied therein, the program instructions comprising:” The United States Patent and Trademark Office (USPTO), during prosecution, applies to claims their broadest reasonable interpretation consistent with the specification. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  Two issues are evident resulting in the conclusion of that the invention as per claims 7-13 is not directed to statutory subject matter.  First, according to paragraph [19] of the Applicant’s specification, the computer readable storage is ambiguously defined as a tangible device, i.e., “computer readable storage medium can be a tangible device that can retain and store instructions,” and “computer readable storage medium may be, for 
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer usable storage device that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).  Claims 8-13 (Dependent on Claim 7) do not cure the deficiencies of the independent claim. 
Therefore, claims 7-13 are rejected as being directed to non-statutory subject matter, i.e. electronic signals per se.  Adding “non-transitory” storage medium should remedy this 101 A non-transitory computer readable storage medium for training a machine learning model in a processing system, said training requiring optimization of an objective function             
                f
                
                    
                        X
                        w
                    
                
                +
                 
                
                    
                        ∑
                        
                            j
                            =
                            1
                        
                        
                            m
                        
                    
                    
                        g
                        (
                        w
                        j
                        )
                    
                
            
         of a length-m model vector w and an n-by-m matrix X of training data where f and g are convex functions and f is smooth, the computer readable storage medium having program instructions, executable by the processing system…,” should fix this 101 issue.

Claim Rejections - 35 USC § 101 Potential Eligibility
	The Examiner has reviewed the Applicant’s invention disclosure and recommends that the Applicant consider incorporating elements derived from written description as published paragraph [30] which include disclosures interpreted by the Examiner to result in the implementation of a practical application.  As recited at paragraph [30], “The core module provides a single, generic computational core which can be used to train an arbitrary number of machine learning models (e.g. logistic regression, support vector machines, linear regression, ridge regression, and many more) in both their primal and dual forms….derivative modules to be used with the core module can be selected as desired, and a model-training system for a general class of machine learning problems can be implemented in an exceptionally efficient manner,” thus increasing the efficiency and performance of a computing system, which can be construed as a technical improvement or practical application if incorporated into the claims.  Written description paragraphs [37]-[39] include additional elements more particularly claiming the improvements.

Allowable Subject Matter


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Kasturi et al. (10,157,347) for disclosures related to the implementation of a “core engine” composed of a number of machine learning modules and methods of dynamically updating training data.  See at least 4:55-67, 5:1-5, 9:43-62
See Teig et al. (20180025268) for disclosures related to the implementation of core modules for the implementation and performance of machine learning kernals and core modules interconnected to forma an expanded neural network.  See at least paras. [34]-[44] and Figs. 3-5.
See Choosing Method of the Most Effective Nested Loop Shearing for Parallelism, Iwasawa et al., 0-7695-3049-4/07 $25.00 © 2007 IEEE Computer Society
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682